Appeal from a decision of the Unemployment Insurance Appeal Board, which affirmed a referee’s decision that the claimant worked in covered employment. The sole issue presented is whether Fanny Schwartz was the employer of claimant or whether claimant was employed by Fanny Schwartz and George Schwartz, copartners. If George Schwartz was a partner of Fanny Schwartz, the copartnership did not have four employees. If, however, Fanny Schwartz was an individual employer, she did have four employees, including George Schwartz, it being conceded that three persons were employed in the store. The Board’s decision that George Schwartz was an employee and not a partner of Fanny Schwartz is substantiated by ample legal evidence. The decision of the Board should be affirmed. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present- — -33311, P. J., Crapser, Bliss, Sehenek and Foster, JJ, z